Spencer, J.,
dissenting.
I join in the dissent of Newton, J., and personally dissent from the majority opinion herein for three reasons, each of which alone is sufficient to reverse the, granting of mandamus herein: First, I do not believe that the initiative process may be used to limit the power of the legislative branch of government to provide for the proper financing of the state government; second, the petition herein failed to comply with the necessary procedure to permit the placing of this issue on the ballot; and, third, the petition filed does not contain a sufficient number of legal signatures to place the issue on the ballot.
The Enabling Act of April 19, 1864, requires: “That the, constitution when formed shall be republican, and not repugnant to the constitution of the United States and the principles of the Declaration of Independence; * * * ”
Essentially there are only three principle means of taxation adequate to support our state government: Taxation of property, income taxes, and sales taxes. The state has already been excluded from levying taxes on *537property for the support of state government, so only income taxes and sales taxes remain. This immediately raises the question: If the income tax is eliminated, is the sales tax sufficient to sustain a republican form of government? I do not believe it is without raising the rate so high that it would be oppressively burdensome. In my judgment we have now reached the point where we must meet this issue. It is obvious that a republican form of government, as we understand it, cannot be maintained without adequate taxation. I therefore maintain, for the reasons cited by Newton, J., in his dissent, that to use the initiative procedure herein is violative of the restriction imposed upon us by the Enabling Act, and consequently is unconstitutional.
On the second point, section 32-704, R. R. S'. 1943, provides in part: “The person presenting the petition shall, at the same time, file with the Secretary of State an itemized verified statement containing the names and addresses of all persons, associations of persons, and corporations contributing money or other thing of value toward, and receiving money or other thing of value for the. preparation, circulation, or printing thereof, showing the total amount contributed, pledged, or received by each.” (Italics supplied.)
The sponsor of the initiative petition herein on July 3, 1968, filed a statement which could not conceivably be considered in compliance with the law. The district court found it “was certainly not complete.” Section 32-704, R. R. S. 1943, also provides for the filing of a preliminary itemized verified statement prior to the obtaining of any signatures on the petition. The case of State ex rel. Winter v. Swanson, 138 Neb. 597, 294 N. W. 200, dealt with this latter situation. That case held: “We think the constitutional provision authorizing the legislature to enact laws, to facilitate the operation of the initiative power means that it may enact reasonable legislation to prevent fraud or to render intelligible the purpose of the proposed law or constitutional amend*538ment. See State v. Amsberry, 104 Neb. 273, 177 N. W. 179. Any legislative act which tends to insure a fair, intelligent, and impartial result on the part of the electorate may be said to facilitate the exercise of the initiative power. We believe the provisions of the act before us meet these requirements.
“The requirement that the form of the petition be filed with the secretary of state before the petitions were circulated is calculated to advise the electorate in advance as to the exact provisions of the proposal through publicity resulting from its filing. By this means the proposal is rendered intelligible and the possibilities of fraud greatly reduced. The requirement that the name of every person, corporation or association sponsoring the petition or contributing or pledging contributions to defray the cost of preparation, printing and circulation of petitions be filed is likewise a safeguard against fraud and deception. We, think the legislature was authorized to enact the mentioned requirements under its granted authority to facilitate the exercise of the initiative power.
“Relators contend that the questioned provisions of the statute are directory and not mandatory. It seems to us that none of the features of a directory statute is present in this case. It would seem to us that an anomalous situation would be, created if statutory safeguards against the perpetration of frauds and deceptions were held to be directory. Such requirements must by their very nature be mandatory, or the purposes of the legislature will be completely defeated. We hold that the provisions of the statute herein discussed are mandatory and that the failure of relators to comply therewith justifies the action of the secretary of state in refusing to file the same.”
On July 26, 1968, the Secretary of State reiected the petition because of the inadequacy of valid signers, and for the further reason that the person presenting the petition failed to file a satisfactory itemized verified *539statement, as provided by section 32-704, R. R. S'. 1943. On August 12, 1968. petitioner attempted to amend his verified statement. This statement also was clearly inadequate and made no pretense of giving the amount contributed by individual donors. On August 28, 1968, the day the case went to trial in the district court, petitioner again filed a supplemental itemized statement which is properly itemized, which incidentally lists several corporate contributors. To hold that petitioner has substantially complied with the law is, at the very least, abortive of that term. Certainly the majority opinion has for all intents and purposes overruled the case of State ex rel. Winter v. Swanson, 138 Neb. 597, 294 N. W. 200, and deleted the words “at the same time” from the statute.
The third reason the petition should be stricken is that there are insufficient signatures to justify its, submission. I do not agree with the majority opinion that the filings on July 5, 1968, we,re timely for submission on November 5, 1968. It is not necessary to go to Arkansas for authority. If we followed the law of this jurisdiction, the filings on July 5 would be excluded. One of the earliest decisions of this court on the question of time passage is McGinn v. State, 46 Neb. 427, 65 N. W. 46, 50 Am. S. R. 617, 30 L. R. A. 450. That case was concerned with the determination of the effective date of a statute under Article III, section 27, Constitution of Nebraska, which is as follows: “No act shall take effect until three calendar months after the adjournment of the session at which it passed, * * In that case this court discussed the matter of computation of time at great length and determined in the computation of time by months, calendar months are to be counted rather than months of uniform number of days. This court there determined that where a legislative act was approved on April 8, 1893, the 3 months terminated at midnight on the 8th day of July 1893, so that the act became effective on the 9th day of July, or the day after *540the expiration of the full 3-months period. Article III, section 2, Constitution of Nebraska, provides that the Secretary of State shall submit the initiative measure at the first general election held not less than 4 months after said petition shall have been filed. Here, the last day of the first month would be August 5; the last day of the second month, September 5; the last day of the third month, October 5; and the last day of the fourth month, November 5. Consequently, November 5 would not be 4 months after July 5. The four months do not expire until midnight November 5. As we said in the early case of Glore v. Hare, 4 Neb. 131: “We can no more extend the time, one day than six months.”
To- me, the language of the Constitution is clear and mandatory. In my judgment the majority opinion has rewritten that provision of the Constitution. I would exclude the 1,979 signatures filed on July 5, 1968. The majority opinion gives, 49,533 signatures as valid. Excluding only these, 1,979 signatures filed July 5, 1968, would give a total of 47,554, or approximately 1,100 below the required number.
Section 32-705, R. S. Supp., 1967, requires each petition circulator to swear that he informed each elector before he, affixed his signature of the legal effect and the nature of the petition being signed. W. C. Fitzwater was produced as a witness at the trial. He circulated several petitions found by the trial court to contain 471 valid signatures. From his testimony it is evident he did not himself understand the legal effect and the nature of the petitions he was circulating. On cross-examination he did not even know whether a statute or a constitutional amendment was involved. Obviously he could not have complied with the statute. If he did not himself understand the petition he, could not have explained its nature and legal effect to the signers. Consequently, the 471 purportedly valid signatures secured by him should be, excluded.
One John B. S'ims actively circulated several peti*541tions over a period of several months, securing more than 1,000 signatures. The trial court found 755 of these to be valid. Sims clearly violated many of the provisions governing the filing of initiative petitions. Specifically, he personally signed two different petitions and gave a Grand Island address for one signature and an Omaha address for the other. He obviously knew that he could not be, an elector in both Hall and Douglas counties at the same time. At the very least, Sims, who verified all of his petitions, must be held to know the contents of those verifications. On the evidence produced, it must be held that Sims fraudulently signed the petitions.
In Barkley v. Pool, 103 Neb. 629, 173 N. W. 600, we held: “When the certificate of a circulator of a referendum petition under the initiative and referendum act is impeached on the ground of fraud, the probative value of such certificate is destroyed, and none of the names appearing on such petition will be counted unless affirmatively proved to be genuine.” I would therefore refuse to count the 755 names secured by Sims unless and until they were affirmatively proved to be genuine. This was not done. Consequently, these 755 names should not be included in the total of valid signatures.
There are many of the petitions which were signed more than once by the same signers. It is of course possible, that these were instances where the signer had forgotten that he had signed a previous petition, and I am inclined to give the signer the benefit of the doubt in those instances. Two of these petitions, however, circulated by Marvin E. Dennis in Lancaster County, cannot be so easily explained. One of the petitions contains 15 signatures, the other 20. Two of the signers on both petitions were identical. Both of them signed each petition on July 2, 1968. Both of them live in the same neighborhood in Lancaster County. On one of the petitions, the, two signatures, are together, and on the other they are separated by one other signature. It would *542be highly illogical to assume from an examination of these petitions that either of the individuals or the circulator would have forgotten that they had signed another petition for the same circulator on the same day. I would disqualify both of the petitions and exclude the 35 signatures appearing thereon.
Section 32-713, R. S. Supp., 1967, so far as material herein, provides: “Each signer shall at the time of signing, personally affix his surname, and Christian name in full, except that the middle name or initial may be omitted, and if the Christian name is an initial only, the signer shall so state below the name, at the time of signing; * * * the date of signing and residence, street and number, or if no .street or number exists then a designation of a rural route, or the voting precinct and city or village,.”
The Secretary of State made 524 objections based upon a missing or an incomplete date, and 280 objections on dates which were written in by parties other than the signer. He also objected to 106 names where the addresses were written by someone other than the signer of the petition. None of these 910 signers complied with the law, and the challenge by the Secretary of State should have been sustained. These objections were all overruled by the majority opinion herein.
The date of signing is important because the signer must be an elector at the time of signing. The correct address is important because it is needed to identify the signer and to make it possible to determine if he is in fact an elector at the time of signing. To permit the counting of these signatures is to repeal the statute. To permit individuals other than the signer to write the date and the address is to make, it more difficult to detect fraud in the petitions. The ultimate effect of the majority ruling herein is to require the Secretary of State to accept every petition presented unless he personally investigates every one of the 59,000 plus signa*543tures to ascertain if those signers personally signed the petition.
The Secretary of State also rejected 48 signatures because ditto marks appeared where the address should have been written. The portion of section 32-713, R. S. Supp., 1967, set out above requires each signer of the initiative petition to endorse thereon his residence and city or village. This does not seem to be a burdensome or unreasonable requirement. Even though ditto marks can be interpreted to mean “the same as above,” as suggested by the majority opinion, I cannot agree that the requirements of our statute have be,en met. The statute requires each person to write his residence, street and number or the voting precinct, and city or village. This he, must do, as I interpret the statute. This is not an unreasonable requirement because the use of ditto marks make it much more difficult to establish a forgery if one has occurred. If one person has written the name of a city several times, such writing would be more readily detectible than if that person had merely written in ditto marks. In State ex rel. Jensen v. Wells, 66 S. D. 269, 281 N. W. 357, the South Dakota court held that unless specifically permitted by law, the, signers of a petition could not use ditto marks in the date column. It seems to me that this is the only logical rule to be applied in a procedure as important as an initiative petition.
A recapitulation of the objections listed above indicates to me that 4,198 of the challenges made by the Secretary of State should have been sustained. The majority opinion finds 49,533 valid signatures. Subtracting 4,198 would leave only 45,335, based on the figures used. A minimum of 48,640 valid signatures was required. The petition filed was therefore 3,305 short of enough to qualify, and the Secretary of State was correct in refusing to accept the filing.